Citation Nr: 1635412	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  06-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a disability rating in excess of 20 percent for diabetes mellitus, type II with neuropathy.

In May 2009, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.

In July 2009, the Board remanded the matter for issuance of a statement of the case (SOC), in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also remanded a claim for service connection for depression.

In a February 2011 rating decision since issued, the RO granted service connection for posttraumatic stress disorder (PTSD); consequently, this issue is no longer on appeal and is not addressed in this opinion.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In a June 2016 letter, the Board offered the Veteran the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  In July 2016, the Veteran responded that he did not wish to appear at another Board hearing and wanted his case decided on the evidence of record.  Further, in the substantive appeal perfecting this claim, the Veteran marked that he did not want a Board hearing.


FINDING OF FACT

For the entire appellate period, the Veteran's diabetes mellitus required insulin, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for 40 percent disability rating for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  As an initial matter, it is unclear from the record whether the Veteran received a letter notifying him of the information needed to substantiate and complete his claim for an increased disability rating prior to the February 2009 rating decision on appeal.  However, a June 2015 letter provided this information, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2015 letter complied with these notice requirements.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328   (Fed. Cir. 2006). The appeal was readjudicated in a February 2016 statement of the case, in compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, any timing deficiency has been remedied.  The appellant has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's diabetes has been rated as 20 percent disabling under Diagnostic Code 7913, used for rating diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Diagnostic Code 7913 provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Ratings are assigned according to the manifestation of particular symptoms.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

As an initial matter, the Board notes that the Veteran has separate disability ratings for diabetic neuropathy of all four extremities, therefore those symptoms will not be addressed in this decision.

On September 2015 VA examination, the Veteran reported his diabetes mellitus was managed by a restricted diet, prescription oral hypoglycemic agent, and more than one insulin injection per day.  He reported regulation of activities as part of medical management of his diabetes, as he was unable to climb ladders or work in situations where grip and balance were required.  He stated he had not had a commercial driver's license since 2008, and that he required an increased amount of sleep to function.  He further reported he was not able to use power tools such as saws and drills.  The examiner noted the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and he had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner noted the functional impact of the Veteran's diabetes and diabetes-associated conditions, in particular his neuropathy, was that it limited his ability to climb ladders.

On a March 2016 Disability Benefits Questionnaire (DBQ), the Veteran's doctor noted that his diabetes was managed with a restricted diet, a prescription oral hypoglycemic agent, and more than one injection of insulin per day.  The physician noted that the Veteran required regulation of activities as part of medical management of diabetes, in particular he could not have a commercial driver's license, and was not permitted to perform activities that require balance or grip, such as ladder climbing or operating power tools.  The Veteran was also prevented from performing strenuous activities or exercise that would cause hypoglycemic events.  The Veteran visited his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions, and he had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  He also did not have progressive unintentional weight loss attributable to diabetes, but he did have progressive loss of strength.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus results in a 40 percent disability rating but no higher for the entire appellate period.  The evidence showed the Veteran required insulin, restricted diet, and regulation of activities for the entire appellate period, but he visited a diabetic care provider less than twice per month for episodes of ketoacidosis and hypoglycemia, and he had no hospitalizations for ketoacidosis or hypoglycemic reactions.  There is no period during which the preponderance of the evidence shows that this disability required a higher 60 percent rating due to hospitalizations or frequency of visits to a diabetic care provider, nor is there indication a staged rating is appropriate.

Accordingly, the Board finds that entitlement to a 40 percent disability rating for diabetes mellitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's diabetes mellitus under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's diabetes  symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's diabetes requires medication, a restricted diet, and regulation of activities.  That symptomatology and effect on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due the diabetes alone.  Here, as noted, the Veteran cannot obtain a commercial driver's license; the Board does not find this raises the issue of employability for a period for which it is not currently granted.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2015 VA examiner noted that that diabetes mellitus limited the Veteran's ability to climb ladders; however, neither examiner stated that diabetes mellitus impacted the Veteran's ability to work.  Unemployability is currently in effect from April 2011.  A claim for TDIU, to include from an earlier effective date, is not raised under these facts and procedural history.


ORDER

For the entire appeal period, entitlement to a 40 percent disability rating for diabetes mellitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


